-OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                              AUSTIN
QROVLR
     SELLERS
            .TlaCoazBlr8loaer8' courtr0p.ao.t;me to 84Vl8.
       methrr  it would be lesitlnmte for thr Court to loare
       Out thinlarge two 8tory rcsidenttal      housrto 8 private
       lndfrldual,  who wouldla turn oontraot     with the016
       p*oplorho reelda th8uro  koawr theyhare no horn8nC
       no rclatlror; for l 8tlp u la ta d c!margepur raonth
                                                          for
       roan u&d board;tha idea brine:     that ruohold people
       wouldthanbmoomm lll&lblefor the Old&a Fon8ion.
       Our CountyFar18  g-8 int.8  drbt eachpar mud t&a court
       thcu&ht thlrem way of.6aking       thl8particular projoot
       on the Far&t 8elf-8uporting.YiU $0~ p;lmrslb r la e
          it tha oourtoo &I ho thi8?=
       llyl
       LIvotiot
             8 or Artlo              x0x Of our   Mats     oon~titutlon.prorldr8r
              Q'troh aountp in fhs 6tato ray prorlde,
                                                   in riioh
       Mriner     ~8 may ba pnrorlbobby 18~ l lhmml Ubor
       Poor     kiowoand Fmrnhfor trxlne 06~0of, aianaglng,
       wpLoyl.ng nut #upplying tho.tant8 ol it8 in6ligont
       8nC poor lnhablt8nt8.*
       brthlr 2351,Vornon'r           hlnotrt4c    Ullll BtaUt.88, 8tato8
In part;
              *ii,aoh omalsolonor#*     court 8lWA
              l+ * *


            *tl. fmrldo tar $&rsupport      ai peupsrauid
       suohlbiW8 orb ~~8tiO8 a 8lMnot        be ldulttotl
       bto tho lunatlolrylum,r+bant8         of their
       oounty, who lm un8blrto lqrporf      thmsolvol;.&+
       tho tom nrlbont a8 ueb horeln,1~ mamat l &mc-
       aon who ha8 boon l bona ii40  lnh~bltant   of th8
       oounty not lo88 t&Un.@lx maathr 6~16of t&o btrtr
       not 1088 than on0 ~82.W
           whllo it ir trua tat tho otxuda8lonar8~ oourta arm
llmltod in their powor to -088 oonSorro6 upon thuc by the
CoE8titution      ana rtatutor ot ULlr6trt0, it lr Ilk8*lw true
that 8uahpwarr         40 not   of lbroluto nooe88lty hareto be
rxprosrly     giron   but up    lxl8t by aeor88nry  iapllortlon.
11 Tox.Jur. 161,; 61 Pa80 COIUA~JV. PlMi,                1.06 6.   Ws (26)395)
How*rd 1. ti8ll8oe,15 6. W. (24)335.
Eoo.F-4            V. Morldlth,pago)

           Yo heldin OUr Opinion Ho. g-2u7:
                   %‘hOi
                      ttic OM id88~OCOouttS
                                    M ~8’UOlWlX&lptc881y
           .elr8n the powrr and dutyto *pro+ldr
                                              for the support
            of pSuplr8,~ br MOeSmT~  lmpllaatlon
                                               theyware
           clothodwith tho luthorlt~to do all the lml&mtol
           tk*o         a*oo888ry .to prorldaSor         th8i.r    support.=

           xt W~8~8180h Sl&inlufO~b ItOll#O.
                                        O-61 a25t;
                *The CO~nd88iOnmr8~    Court o? BexarCountr  h88
           the loaal.  SUChOTltY  t0 OntOTtit08 OOntmCt with
           l eTOU;, Ot pTiV8tO  indiTitbMi8~   OT With l Sbsrit8blO
           OOrpOT8tiOn   whanby thr faailltio8    and @OUUbS 02
           +a dex6r County Sehool IOr BOfS,88!1 br a.04 b$
           Suoh6l'OUp   Oi ~T%l@k iILQitidurf8   Or lO~Or~tion8
           t0 lWCUiV#SD& prOli&OiOr Sll d.lbQUUltSnd
           dep4XAdOnt bOr8 Oodtkd       to SWh iILSt1tUtkNl br
           th0 8OUUty M6        dl#triOt      8OlUt8 0s BOUT          ~UIit~,
           %X88.*
           ThiSOpiniOnWaS b88.b- th. tow-                             ~SSOU%U&t              ,
                  *Wo                 muoh proprrtr
                        anUoratund,that                            whlohfou
           deBi- t0 U80 U88 iW#SWd.              Ad    US06 iOr th0 pUrpO#O                 ,-
           uld 8imr88 wore l0ni~~4               on    all lOUzItla8
                                                                  by           UC
           tioh     5138,   VOSTlOIA’8     &UIOtStOd   CiVil      SktUtOS,      i.   ,Or,
           t0l8Ub1~8h,l&p -4 aOirit8i.U &OtUltiM    ho&e@ln6
                  lahool888 erg be &ao4888ry
           parental                            to oar8tor'tha
        &B&WPdt!nt
                 ~6 dOii.II~WUt   ShwiW Of th8 OOUUtY.J&
        knowOf no raI8Orl  rhx SuchDropertgoouldnot ba
        wed by an oruanization   88 XOU BroPO8e&A¶Orderto
        oer'C3
             Out and 8OOOISDli8h  the OTti 1 9UrPO8eB
       ~r"~~~:"&Qijb~~~~,0~8) 8sS iii.,, la PtOOd,

    6in~ thr CO8&88iOFh8r8'  @OhArt *h88 %IhLpliOa 8UthOritY        t0
axeroi#a8b r o ad~#or8tion
                 d         to lO8OMpliSh    the pUrpO80iRtonbSb*
underArtioloaf, 6ootlOnU 01 a 3t8t0OO~8tltutlOn               ti ti-
tlolo2351, V.4.  0. 6.. it i8 lIAZ O& XliOr r wt  th 0  ~@  @ iOM r #’
[on.FIWI V, Morfdlth, ~egr 4

:ourtham the 8uthority  to loam thm hoseon the.oountg   Sarm
ioa privatelndlrlduel   ln orderto prorido fURkiD
                                                to 800001-
$lrh the purpo8or under  Art. 2351,6ubdiTiaion11, lup r a .
    In oonmotion with the foregoing    we wish to oallfour
ittrntlon to H, B. Bo. 127,Aotr of tho 49thkgi81atun,
1.6., p. 577,&rt. Wdb, P. A. C. 6.; Art.70lb,V. A. P. C.)
rhhh OO~OOF118 the lw&#tion  an&  lioenaing  OOnV0,lO806nt
                                                        hOole8.
    It i8 to be understoodthatwo Bra not here& pW#ing On
;helllglbllity of the oooupBnt8
                              OS theHOJW for OlCiA@ A8818-
Lame   I

                                         Tours   rrry   truly,
                                     ATToBbDGp
                                            Q2iLNEuOF maA


                                                   . Da Davl8,Jr.
                                                         ~##i#tEllt




                                                                 .